Citation Nr: 0301463	
Decision Date: 01/27/03    Archive Date: 02/04/03

DOCKET NO.  02-03 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San 
Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to accrued benefits based on unreimbursed 
unusual medical expenses for the year 2000.


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from November 1944 to 
March 1945.  He died in July 2001.  The appellant is his 
surviving spouse.

This case comes before the Board of Veterans' Appeals 
(Board) from a determination made in September 2001 by the 
San Juan, Puerto Rico, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  


FINDING OF FACT

The veteran did not have a claim for increased pension 
based on unreimbursed unusual medical expenses for the 
year 2000 pending at the time of his death in July 2001.


CONCLUSION OF LAW

The appellant's claim lacks legal merit and entitlement 
under the law.  38 U.S.C.A. § 5121 (West 1991); 38 C.F.R. 
§ 3.1000 (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Periodic monetary benefits to which an individual was 
entitled at death under existing regulations or decisions, 
or those based on evidence in the file at the date of 
death, and due and unpaid for a period not to exceed two 
years, shall, upon the death of that individual, be paid, 
in certain circumstances, to the veteran's spouse.  
38 U.S.C.A. § 5121(a) (West Supp. 1991).  Such benefits 
are characterized as "accrued" benefits.

In the instant case, the veteran at the time of his death 
had been in receipt of a disability pension, to include 
special monthly pension based on the need for aid and 
attendance.  The amount of payment of pension benefits is 
offset by income received, less expenses such as education 
and medical costs.  See 38 U.S.C.A. § 1521 (West 1991), 
and 38 C.F.R. § 3.23 (2002).  A review of the veteran's 
claims folder reveals that the most recent financial 
information filed with VA prior to his death was a VA Form 
21-8416, Medical Expense Report, that was received by VA 
in March 2000 and which reflects expenses incurred in 
1999.  There is no indication that either information 
pertaining to medical expenses incurred in 2000, or a 
claim regarding such expenses, had been submitted by the 
veteran or on his behalf prior to his death in July 2001.

In other words, there was no evidence in the veteran's 
file at the date of death regarding a claim of 
unreimbursed unusual medical expenses for the year 2000.  
In the absence of any such evidence, the appellant cannot, 
by law, seek, on an accrued basis, any benefits that would 
be payable from such a claim.

In a case in which the law and not the evidence is 
dispositive, the claim should be denied or the appeal to 
the Board terminated as a consequence of the absence of 
legal merit or lack of entitlement under the law.  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Cf. FED R.CIV.P. 
12(b)(6) (failure to state a claim upon which relief can 
be granted).  In this case, the law and not the evidence 
is indeed dispositive.  The appellant's claim, that she is 
entitled, on an accrued basis, to certain pension benefits 
based on unreimbursed unusual medical expenses that her 
husband incurred for the year 2000, lacks legal merit and 
entitlement under the law and, accordingly, cannot be 
granted.

Finally, the Board notes that the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2002); see 66 Fed. 
Reg. 45,620-45,632 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), are not 
for application in this instance.  The VCAA set forth 
obligations and implementing procedures by which VA was to 
assist claimants in the development of the evidence.  In 
this case, any such development would be unnecessary, in 
that, as discussed above, the law, and not the evidence, 
is dispositive.


ORDER

Entitlement to accrued benefits based on unreimbursed 
unusual medical expenses for the year 2000 is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

